Case 2:19-cr-00087-RGD-DEM Document 26 Filed 12/06/19 Page 1 of 3 PageID# 124



 Elizabeth Jaeckle                                                                                       /r"p>
 1 Jonathan Ct.                                                                           RECEIVED
 Defiance, MO 63341

 December 2, 2019
                                                                                            DEC -5

 The Honorable Robert G. Doumar                                                    ROBERT G DOUMAR
 600 Granby Street
 Norfolk, VA 23510

 Your Honor,
         I have known Mike Manthey since I was 11. I have seen him through the eyes of a child
 e.namored with him, the eyes of a young adult looking for guidance in how to live in this world, and
 through the eyes of a parent trying to be the best person for my children. In all the 32 years I have
 known him I have witnessed consistent solidness of character. There is a constancy In knowing that
 Mike will do anything for me,sacrifice anything for me,and always put others before himself.

         As a young child I experienced his selflessness whenever there was work to be done on our
 family farm. He would come over planning on taking my sister out on a date, and more often than not
 he would end up staying the evening and working in our greenhouses with us or helping my dad with
 some physical task that he couldn't perform any more. When he did get to take my sister somewhere,
 often they took me as well. Even as a young man, Mike realized that I needed some special attention. I
 often was left alone and not included in things. Mike understood this and did the right thing.

         As a teenager I saw Mike make the decision to serve his country in the Navy. I cannot express
the pride and satisfaction I saw on his face when he came home from bootcamp, knowing that he had
found his place in life, serving others. Mike initially chose to be a corpsman, serving those who were
usually in some sort of distress, hurting or sick. This was a perfect fit for him. His calm, collected
demeanor instantly puts people at ease and his big stature makes you feel like he can take care of you
 and handle anything.

        Later in his career he chose to switch gears and become an EOD tech. Another protective role,
another role in which his calm professionalism lends itself to a confidence from everyone that he knows
what to do and will take care of any situation. This is also a path in which any flaw of character will
immediately be noticed by superiors. They cannot have someone in this position that will ever deviate
from what is right. Lives will be lost if someone in this job would ever decide that they could go off
course and do what they wanted. Character flaws are noticed in these roles and even more than that
they are actively looked for and analyzed. Mike does not have them, he does what is right, he sacrifices
for others, and he trusts what others tell him.

         Finally, as an adult, I looked to Mike for guidance on parenthood. This is where he shines the
 brightest. Throughout his career he has been called away from his family on many occasions and for
 long periods of time. To many this may have ended in a strained or distant relationship with their
 children. Not with Mike. Because of the person he is, he has been a very present and constant
 influence In his children's lives. They have a very close, playful, loving relationship. He has shown me
 how to be first a good example to his children. This is of prime importance to him; he wouldn't do
 anything to compromise this one aspect of his life. I have watched him suppress his own fears, hurts.
Case 2:19-cr-00087-RGD-DEM Document 26 Filed 12/06/19 Page 2 of 3 PageID# 125



 and anger to be there for his daughter during the worst of situations. I have seen him tenderly hold her
 as she cried in his arms.

         Mike is the guy you go to. Mike is that person in your life that you know without a doubt you
 can go to and he will help you with whatever you need. Mike is the constant in your life, that big
 presence that tells you no matter what everything will be ok. This is who he is and has always been.
 The core of a person never changes. In his life no one has ever had a bad word about him. In his family,
 in his career, in his personal life- Mike is exemplary.



 Thank you for your time.



 Elizab^h Jaeckle

 1 Jonathan Ct

 Defiance, MO 63341

(636)828-4811
tr^    Ms. Elizabeth Jaeckle
           Case 2:19-cr-00087-RGD-DEM Document 26 Filed 12/06/19 Page 3 of 3 PageID# 126             ;-v
       1 Jonathan Ct
       Defiance. fvlO 63341-1331

                                                                                                     ^>




                                   -rlne
      RECEIVED

      DEC -S                       C,OD                                                    ■«P£CTa)

ROBERT G. DOUMAR


                                       23BlD-i90193        'hMi'fM'l>ii'llliili')'l"|i)'>}|l}i"li'<)>i>)l">ii>)ll)ri




                                                                                                                                       J>


                                                                                                                                  '    i


                                                                 -"V                         .«• ,    .«*"
                                                                                                                       A     ..   X.
                                                                                                                       • •        >x-
